Petition for rehearing denied April 9, 1935                        ON PETITION FOR REHEARING                              (42 P.2d 916)
Plaintiff filed a petition for rehearing, claiming that the damages awarded in this case should be $4,640. The testimony, which we have carefully considered, does not warrant us in changing the findings of the trial court as to the damages to this land, taking *Page 84 
in the whole farm, without describing each part separately, as fixed by the trial court for a year, viz, $300.
The damages were not shown to be any different for 1927 than for the three previous years, and, therefore, we allowed the same amount for that year as for the former years. The claim was based upon testimony that the rental value of the beaver dam land was about $100 per acre. Much of this land was used for other crops than onions; some was used for hay and grain; some was used for vegetables other than onions, and some for pasture, and we find no testimony that shows the difference in the value of such crops and the value of a crop of onions. It is assumed that the crop of onions is more valuable, quite likely, but how much more, or what the difference is, is not shown. Neither did we understand the testimony of plaintiff that all this beaver dam land was ready for the planting of onions in 1923. On the other hand, he stated that one never gets through tiling the land, and, from all the circumstances, we then concluded that, under favorable circumstances, he would have increased the area of onion land gradually. Taking all the testimony, up one side and down the other, we think a fair amount of compensatory damages was awarded.
The petition for rehearing, therefore, is denied. *Page 85